EX-10.72.15 LOAN AGREEMENT by and among EMERITUS CORPORATION, a Washington corporation, SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation, SW ASSISTED LIVING, LLC, a Delaware limited liability company, SUMMERVILLE AT HERITAGE PLACE, LLC, a Delaware limited liability company, SUMMERVILLE AT BARRINGTON COURT LLC, a Delaware limited liability company, SUMMERVILLE AT ROSEVILLE GARDENS LLC, a Delaware limited liability company, SUMMERVILLE 5 LLC, a Delaware limited liability company, SUMMERVILLE 14 LLC, a Delaware limited liability company, SUMMERVILLE 15 LLC, a Delaware limited liability company, SUMMERVILLE 16 LLC, a Delaware limited liability company, and SUMMERVILLE 17 LLC, a Delaware limited liability company, and VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership Executed as of December 19, 2008 TABLE OF CONTENTS Section Page 1 DEFINITIONS. 3 1.1. Defined Terms 3 1.2. Exhibits and Schedules Incorporated 12 2 LOAN. 12 2.1. The Loan 12 2.2. Intentionally Omitted. 12 2.3. Loan Documents 12 2.4. Agreement Date 13 2.5. Maturity Date 13 2.6. Note Rate. 13 2.7. Prepayments; Amortization; Payments. 14 2.8. Expenses 15 3 DISBURSEMENT. 15 3.1. Loan Opening and Disbursements of Loan Proceeds 15 3.2. Conditions Precedent to Opening Disbursement 15 3.3. Disbursements Evidenced by the Note 17 4 INSURANCE. 17 4.1. Types of Policies 17 4.2. Policy Requirements 18 4.3. Notice; Evidence of Renewal 18 4.4. Separate Insurance 19 4.5. Leasehold Properties 19 4.6. Fee Properties 19 5 GENERAL REPRESENTATIONS AND WARRANTIES 19 5.1. Authority 19 5.2. Formation 20 5.3. No Default 20 5.4. No Litigation 20 5.5. True and Complete Information 20 5.6. Usury 20 5.7. Non Foreign Status 21 5.8. ERISA 21 5.9. RICO 21 5.10. Financial Statements; No Material Adverse Change 21 5.11. Property Specific 21 5.12. Brokerage Commissions 22 5.13. Loan Purposes 22 5.14. Single Purpose Entity 22 5.15. Master Lease 23 5.16. Representations and Warranties Generally 23 5.17. Benefits of the Loan; Additional Agreements of Emeritus 23 6 HAZARDOUS MATERIALS. 25 6.1. Special Representations and Warranties 25 6.2. Covenants 26 6.3. Inspection By Lender 27 6.4. Lender's Right to Rely 27 6.5. Hazardous Materials Indemnity 27 6.6. California Deed of Trust 28 7 GENERAL COVENANTS, CONDITIONS AND AGREEMENTS 28 7.1. Compliance with Loan Documents 28 7.2. Use of the Property 28 7.3. Property Leases and Other Transfers 28 7.4. Covenants, Conditions and Restrictions 29 7.5. Other Agreements Affecting the Property 29 7.6. Management Agreement 29 7.7. Inspection of Books and Records 29 7.8. Litigation 30 7.9. No Lien Rights 30 7.10. No Transfers or Other Financing 30 7.11. No Related Party Payments 30 7.12. Mechanics Liens 30 7.13. Inspections 31 7.14. Construction 31 7.15. Massachusetts Mortgage 31 8 FINANCIAL STATEMENTS. 31 8.1. Annual Reports 31 8.2. Quarterly Reports 32 8.3. Certifications of Compliance 32 8.4. Annual Budgets 32 8.5. Monthly Financial Information 33 8.6. Authorizations 33 8.7. Actuarial Reports 33 8.8. Notices/Inspection Reports from Governmental Authorities 33 8.9. Other Information 34 9 BORROWER'S DEFAULT. 34 9.1. Borrower's Defaults and Lender's Remedies. 34 9.2. Protective Advances 37 9.3. Other Remedies 37 9.4. RICO Related Law Concerns 37 9.5. No Lender Liability 37 9.6. Lender's Fees and Expenses 38 10 MISCELLANEOUS. 38 10.1. Indemnification 38 10.2. Assignment and Participation. 38 10.3. Prohibition on Assignment 39 10.4. Time of the Essence 39 10.5. No Waiver 40 10.6. Severability 40 10.7. Use of Proceeds 40 10.8. Notices 40 10.9. Successors and Assigns 41 10.10. No Joint Venture 42 10.11. Brokerage Commissions 42 10.12. Publicity 42 10.13. Documentation 42 10.14. Additional Assurances 42 10.15. Entire Agreement 42 10.16. Choice of Law 42 10.17. No Third Party Beneficiary 43 10.18. Legal Tender of United States 43 10.19. Definitions; Captions 43 10.20. Interpretation 43 10.21. WAIVER OF RIGHT TO JURY TRIAL 44 10.22. Credit Reporting 44 10.23. Duplication of Deliveries 44 10.24. Conflicts with Master Lease 44 10.25. Liability Limitation 45 Exhibits: EXHIBIT
